Long, J.
The whole subject of this controversy was before this court in Anderson v. Grant, 114 Mich. 161 (72 N. W. 144). It now appears that the check of $421.65 is still held hy the board of public works, and a mandamus was asked in the court below to turn it over to the relator. This the court below refused. It is claimed by counsel for relator that assuming that Dooley was injured, and that by reason thereof he had a claim against the city or against Grant or against Anderson, or against them all *472jointly, yet, this being an independent matter, this claim cannot be taken into consideration here. This contention cannot be sustained. In the former case it appeared that Anderson sued Grant for this $421.65, and it was held that he could not recover, on account of the pendency of the Dooley claim. This is the identical amount and the identical money which it was there held that Anderson had no right to have, by reason of the Dooley claim. It appears now that Dooley has sued the city and obtained judgment, and there is now a suit pending *in behalf of the city against Grant to recover from him the amount of the Dooley judgment. The question was settled in the former case that, under the circumstances there, Anderson could not recover. He is in the same position still with regard to the Dooley matter.
The court below very properly denied the writ of mandamus. The judgment must be affirmed.
The other Justices concurred.